DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/559,925, Urine Specimen Cup Holder, filed on September 4, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “handle is extendable” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, lines 2-3, “approximately 57mm” and “approximately 73mm” – it is not clear if it is 56.2mm or 57.5mm, and 72.4mm or 73.9mm respectively?
Claim 12 recites the limitation "the height" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2009/0076413 to Robles.
	Regarding claim 1, Robles ‘413 discloses a urine specimen cup holder (Figs 11-12) to collect a urine stream in a urine specimen cup, the urine specimen cup holder comprising: a handle (124) a receiver portion (127) at an end of the handle; wherein the receiver portion is sized to at least partially surround and removably hold the urine specimen cup (12).
	Regarding claim 3, Robles ‘413 discloses wherein the receiver portion has a first circumferential and a second circumferential end and a gap (see Fig. 12) between the first circumferential end and the second circumferential end.
	Regarding claim 4, Robles ‘413 discloses wherein a circumferential distance of the gap is less than half of a total circumferential distance around the receiver portion.
	Regarding claim 5, Robles ‘413 discloses wherein the receiver portion is an endless circle.
	Regarding claim 6, Robles ‘413 discloses wherein an innermost circumferential surface of the receiver portion is smooth and is configured to contact an outer peripheral surface of the urine specimen cup that is smooth (see Figs. 11-12).
	Regarding claim 7, Robles ‘413 discloses wherein an innermost diameter of the receiver portion is less than an outermost diameter of the urine specimen cup (see Figs. 11-12).

Claims 8, 10-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2009/0076413 to Robles.
	Regarding claim 8, Robles ‘413 discloses a urine specimen cup holder assembly (Figs. 11-12), comprising a urine specimen cup holder comprising a handle (124); a receiver portion (127) at an end of the handle; a urine specimen cup (12); wherein the receiver portion is sized to at least partially surround and hold the urine specimen cup.
	Regarding claim 10, Robles ‘413 discloses wherein the receiver portion removably holds the urine specimen cup (Figs 11-12).
	Regarding claim 11, Robles ‘413 discloses wherein the receiver portion is fixedly attached to the urine specimen cup (Fig. 11).
	Regarding claim 13, Robles ‘413 discloses wherein the end of the handle is a second end and wherein a first end of the handle is sized to be held in a human hand.
	Regarding claim 15, Robles ‘413 disclose wherein the urine specimen cup holder is made of plastic – PPE, pg 3 [0058].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robles ‘413.
Regarding claim 2, Robles ‘413 fails to disclose wherein the receiver portion has an inner most diameter between 55 and 59mm.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver portion of Robles ‘413 to include a diameter between 55 and 59 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Robles ‘413 fails to disclose wherein the urine specimen cup is a 120 cc urine specimen cup.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urine specimen cup of Robles ‘413 to include a 120 cc, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, Robles ‘413 fails to disclose wherein a diameter of the urine specimen cup in contact with the receiver portion is 57mm and the height is 73mm.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the urine specimen cup in contact with the receiver portion is 57mm and the height is 73mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning method claims 16-18 and 20, in view of the structure discloses by Robles ‘413, the method for collection of a mid-stream urine sample for urinalysis testing would have been obvious, since it is the normal and logical manner in which the device would be used.  If a prior art device, in its normal and usual operation, would be necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.


Claims 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robles ‘413 in view of U.S. Patent Publication No. 2016/0354268 to Fennell.
	Regarding claim 14, Robles ‘413 fails to disclose wherein the handle is extendable to increase the length of the handle.  However, Fennell ‘268 disclose a portable male urinal with an adjustable rod.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Robles ‘413 to include adjustable / telescopic as taught by Fennell ‘268 because one would have a motivation to provide an adjustable length to reach to a specific location for specimen collection.
Concerning method claim 19, in view of the structure discloses by Robles ‘413 in view of Fennell ‘268 (cap-22), the method for collection of a mid-stream urine sample for urinalysis testing would have been obvious, since it is the normal and logical manner in which the device would be used.  If a prior art device, in its normal and usual operation, would be necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent Pub No. 2008/0140032 – urine receptacle holder
U.S Patent Design – 306,648 – Specimen cup holder
U.S. Patent Design -654,598 – Urine Sample Cup holder


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 15, 2022